Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 27-28, 31-33, 36, 47-49 and 52-53, drawn to a DNA construct having (a) a gene that expresses mevalonate-5-kinase; (b) a gene that expresses isopentenyl pyrophosphate isomerase; (c) a gene that expresses mevalonate pyrophosphate decarboxylase; (d) a gene that expresses hexokinase; (e) a gene that expresses HSP70; (f) a gene that expresses geranylgeranyl pyrophosphate synthase 2; (g) a gene that expresses a UDP-glycosyltransferase; and (h) a gene that expresses 1-deoxy-D- xylulose-5-phosphate synthase, and host cells transformed with the DNA construct.
Group II, claim(s) 1-12, 27, 28, 31, 37-38, 41, 47-49 and 52-53, drawn to (a) a gene that expresses mevalonate-5-kinase; (b) a gene that expresses isopentenyl pyrophosphate isomerase; (c) a gene that expresses mevalonate pyrophosphate decarboxylase; (d) a gene that expresses hexokinase; (e) a gene that expresses HSP70; (f) a gene that expresses geranylgeranyl pyrophosphate synthase 2; (g) a gene that expresses an O-linked acetylglucosamine transferase; and (h) a gene that expresses 1- deoxy-D-xylulose-5-phosphate synthase, and host cells transformed with the DNA construct.
Group III, claim(s) 1-7, 11-12, 42-43, 46-49 and 52-53, drawn to (a) a gene that expresses mevalonate-5-kinase; (b) a gene that expresses isopentenyl pyrophosphate isomerase; (c) a gene that expresses mevalonate pyrophosphate decarboxylase; (d) a gene that expresses hexokinase; (e) a gene that expresses an O-linked acetylglucosamine transferase; (f) a gene that expresses geranylgeranyl pyrophosphate synthase 2; (g) a gene that expresses a UDP glucosyltransferase; and (h) a gene that expresses 1-deoxy-D-xylulose-5-phosphate synthase, and host cells transformed with the DNA construct.
Group IV, claim(s) 57, drawn to a method for producing one or more steviol glycosides by growing a biological device being a host cell transformed with a vector having a gene that expresses hexokinase; a 
Group V, claim(s) 62, 63, 65, 66 and 69, drawn to a method for producing one or more steviol glycosides from plant cells by contacting the plant cells with a biological device being a host cell transformed with a vector having a gene that expresses hexokinase; a gene that expresses geranylgeranyl pyrophosphate synthase 2; a gene that expresses 1-deoxy-D-xylulose-5-phosphate synthase; a gene that expresses mevalonate-5-kinase; a gene that expresses isopentenyl pyrophosphate isomerase; and a gene that expresses mevalonate pyrophosphate decarboxylase, and wherein the plant cell is further contacted with chitosan,

Claims 1-7, 47-49 and 52-53 link(s) Inventions I-III.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-7, 47-49 and 52-53.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of DNA construct:  Applicant is required to elect one species of DNA construct selected from SEQ ID NO: 11, SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16.  The elected species of DNA construct must be consistent with the elected Group above.
Species of plasmid: Applicant is required to elect one species of plasmid selected from pWLneo, pSV2cat, pOG44, pXT1, pSG, pSVK3, pBSK, pBSKII, pYES, pYES2, pUC, and pUC19.  The elected species of plasmid must be consistent with the elected species of DNA construct above.
Species of host cell:  Applicant is required to elect one species of host cell selected from yeast, fungi or bacteria.
Species of plant cells: Applicant is required to elect one species of plant cell by 1) electing one of meristem cells, callus cells, immature embryos, and gametic cells; and by 2) electing one of Stevia rebaudiana, Stevia phlebophylla, or Rubus chingii. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-7, 47-49, 52, 53, 57, 62, 63, 65, 66 and 69.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a DNA construct as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Philippe et al. (U.S. 2017/0332673 A1) further in view of Wisselink et al. (U.S. 2013/0273601 A1).
“The invention provides methods for making steviol glycosides, including RebM and glycosylation products that are minor products in stevia leaves, and provides enzymes, encoding polynucleotides, and host cells for use in these methods. The invention provides engineered enzymes and engineered host cells for producing steviol glycosylation products, such as RebM, at high purity and/or yield. The invention further provides methods of making products containing steviol glycosides, such as RebM, including food products, beverages, oral care products, sweeteners, and flavoring products.” Philippe et al., abstract.
“In some embodiments, the host cell expresses a pathway producing iso-pentyl pyrophosphate (IPP) and dimethylallyl pyrophosphate (DMAPP). In some embodiments, the pathway is a methylerythritol phosphate (MEP) pathway and/or a mevalonic acid (MVA) pathway.” Philippe et al., para. [0109].
The MEP pathway “typically involves action of the following enzymes 1-deoxy-D-xylulose-5-phosphate synthase (Dxs), 1-deoxy-D-xylulose-5-phosphate reductoisomerase (IspC), 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase (IspD), 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase (IspE), 2C-methyl-D-erythritol 2,4-cyclodiphosphate synthase (IspF), 1-hydroxy-2-methyl-2-(E)-butenyl 4-diphosphate synthase (IspG), and isopentenyl diphosphate isomerase (IspH).” Philippe et al., para. [0110].
The MVA pathway has enzymes that catalyze “phosphorylating mevalonate to mevalonate 5-phosphate (e.g., by action of mevalonate kinase (MK))” and “converting mevalonate 5-pyrophosphate to isopentenyl pyrophosphate (e.g., by action of mevalonate pyrophosphate decarboxylase (MPD)).”  Philippe et al., para. [0111].
Further, Philippe et al. teach that IPP and DMAPP produced by the MEP or MVA pathways is converted to geranylgeranyl diphosphate as shown in Fig. 1 wherein “the recombinant microorganism further contains and expresses a recombinant GGPPS [geranylgeranyl pyrophosphate synthase] gene in order to provide increased levels of the diterpene precursor geranylgeranyl diphosphate, for increased flux through the rebaudioside A biosynthetic pathway.” Philippe et al., para. [0093].
et al. suggest the expression of GPPPS and any of the MEP and MVA pathway enzymes taught by Philippe et al. as discussed above including providing all of a gene that expresses geranylgeranyl pyrophosphate synthase 2; a gene that expresses 1-deoxy-D-xylulose-5-phosphate synthase; a gene that expresses mevalonate-5-kinase; a gene that expresses isopentenyl pyrophosphate isomerase; and a gene that expresses mevalonate pyrophosphate decarboxylase in a DNA construct, wherein Philippe et al. teach DNA constructs. Philippe et al., para. [0147] (Genes for which an endogenous counterpart is not present in the strain are assembled in one or more recombinant constructs, which are then transformed into the strain in order to supply the missing function(s)).
Regarding recitation that a hexokinase gene is also present in the DNA construct, Wisselink et al. teach that “S. cerevisiae has an inherent preference for glucose. As a consequence, all current pentose fermenting strains demonstrate sequential utilisation of mixtures of glucose and pentoses.” Wisselink et al., para. [0004].  “It is an object of the invention to provide a yeast strain that can an-aerobically co-ferment pentose and glucose.” Wisselink et al., para. [0008]. “In an embodiment the pentose fermenting yeast cell comprises one or more exogenous hexokinase. By reintroduction of hexokinase activity through an exogenous hexokinase, the glucose consumption by the pentose fermenting yeast cell may be restored.” Wisselink et al., para. [0017].
Philippe et al. teach that S. cerevisiae is a preferred host cell.  Philippe et al., para. [0112].  As such, when implementing S. cerevisiae as a host cell for production of steviol glycosides in accordance with the teachings of Philippe et al., the ordinarily skilled artisan at the time of filing would have been motivated to allow for the utilization of mixtures of glucose and pentoses as a carbon source by expression of a heterologous hexokinase gene in accordance with the teachings of Wisselink et al.  The ordinarily skilled artisan would have been motivated to do this since mixtures of glucose and pentoses are a renewable feedstock suitable as a carbon source for fermentation of S. cerevisiae. See Wisselink et al., para. [0121]. The ordinarily skilled artisan would therefore have been motivated to include a heterologous hexokinase gene in any DNA construct for transformation into S. cerevisiae in order to achieve the benefits of utilization of mixtures of glucose and pentoses in a fermentation to produce steviol glycosides.
For these reasons the features of at least claims 1 and 57 are suggested by the prior art such that those claims fail to recite a special technical feature.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652